Citation Nr: 0727823	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-34 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for the purpose of Department of 
Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to July 
1974.  The veteran died in June 2003.  The appellant is 
advancing this appeal as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination letter by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which determined that the 
appellant did not meet any of the eligibility requirements 
for recognition as the surviving spouse of the veteran, and 
thus denied her claim of entitlement to Dependency and 
Indemnity Compensation benefits.  The appellant perfected a 
timely appeal of this adverse determination.

In April 2005, the Board remanded this matter for additional 
development, and the case is again before the Board.


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran and the 
appellant entered into an attempted common-law marriage, in 
West Virginia from 1993 until they were married, by ceremony, 
on May [redacted], 2003.

2.  The evidence of record reflects that at the time veteran 
and the appellant entered into the attempted common-law 
marriage, the appellant was without knowledge that common-law 
marriages are not recognized in West Virginia.

3.  The evidence of record reflects that the appellant 
cohabited with the veteran continuously from the date of the 
attempted common-law marriage to the date of death.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the appellant is 
entitled to recognition as the surviving spouse of the 
veteran for VA death benefit purposes.  38 U.S.C.A. §§ 
101(3), 103, 5107 (West 2002); 38 C.F.R. §§ 3.52, 3.102, 
3.205. (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2003 and June 2005, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate her claim.  The appellant was also 
generally informed that she should send to VA evidence in her 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the appellant's behalf), and provided the 
basis for the decisions regarding the claim.  The appellant 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claim, and she was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on her behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2007 
Supplemental Statement of the Case and prior to the transfer 
and certification of the appellant's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the appellant and her 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  Despite the defective notice provided to 
the appellant on these latter two elements, however, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.   In this regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, and statements 
submitted by the appellant and her representative in support 
of the claim.  The Board also notes that this matter has been 
remanded for additional development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.


II.  Analysis.

The appellant claims entitlement to VA death benefits (namely 
dependency and indemnity compensation (DIC)) based on her 
status as the surviving spouse of the veteran, who died in 
June 2003.  The term "surviving spouse" means a person of 
the opposite sex who was married to a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse).  38 U.S.C.A. § 101(31) 
(West 2002); 38 C.F.R. § 3.50 (2006).

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2006).  Marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j) (2006).

The evidence in this case reflects that the veteran had a 
prior marriage to H.R., which ended by divorce in 1966.  The 
veteran and the appellant were ceremonially married in the 
state of West Virginia in May 2003, which is less than one 
year before the veteran's death in June 2003.  Also, the 
record reflects that the veteran did not claim the appellant 
as a dependent-spouse (at anytime after his divorce) for 
purposes of receiving VA benefits.  However, the appellant 
contends that she and the veteran lived together in a common-
law marriage from 1993 through 2003, and that they resided in 
the state of West Virginia throughout the purported marriage.  
In this regard, the Board observes that West Virginia does 
not recognize a common-law marriage as valid.  See W. Va. 
Code § 48-2-101 (2004), W. Va. Code § 48-1-5 (2004).

Nevertheless, where an attempted marriage is invalid by 
reason of legal impediment VA law allows for certain 
attempted marriages to be deemed valid if certain  legal 
requirements are met.  Under 38 C.F.R. § 3.52 (2006), such an 
attempted marriage will be deemed valid if: (a) the marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the marriage until his 
death; and (d) no other claimant has been found to be 
entitled to gratuitous death benefits other than accrued 
monthly benefits covering a period prior the veteran's death.  
See also 38 U.S.C.A. § 103(a) (West 2002) (similar 
requirements for deeming a purported marriage valid).

The term "legal impediment" has been interpreted in an 
opinion of VA Office of the General Counsel, VAOPGCPREC 58-
91, to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  
In this context, a claimant's signed statement that she had 
no knowledge of an impediment to a marriage to the veteran 
will be accepted as proof of that fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c ) (2006); 
Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 
Vet. App. 7 (1994).

The appellant's claim must be granted because she meets all 
of the requirements of 38 C.F.R. § 3.52 and 38 U.S.C.A. 
§ 103(a).  The appellant has submitted signed statements 
maintaining that the attempted common-law marriage occurred 
more than one year prior to the veteran's death, and that she 
was unaware that West Virginia does not recognize a common-
law marriage as valid.  (See, VA Form 9, dated November 2003; 
Statement of Marital Relationship, dated October 2003).  The 
record evidence contains no information establishing that the 
appellant had knowledge of the legal impediment to her 
marriage.  Instead, the information of record contains 
statements from two of the veteran's friends, who apparently 
had a close relationship with him during his lifetime and who 
certified, over their signatures, that the veteran and the 
appellant were committed to one another as husband and wife, 
and that they maintained a home and lived together 
continuously as husband and wife in West Virginia from 1993 
to 2003.  (See, Supporting Statements Regarding Marriage, 
signed by P.M.N. and L.E.B., dated October 2003).  In 
addition, although the other supporting statements in October 
2003, which were signed by J.C.M. and L.C.S., indicate that 
the veteran and the appellant began living together 
continuously in West Virginia in June 1981 through 2003, 
these statements also seem to suggest that the veteran and 
the appellant cohabited in an attempted common-law marriage 
that likewise covered a period from 1993 to through 2003.  As 
there is at least as much evidence in favor of the 
appellant's claim as there is against it, she is entitled to 
the benefit of the doubt, and she may be recognized as the 
veteran's surviving spouse for VA death benefits purposes.  
38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102.  The 
appeal is granted.


ORDER

Entitlement to recognition as the veteran's surviving spouse, 
for the purpose of VA death benefits, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


